                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION
                                   IN ADMIRALTY

Carl Schröter GmbH & Co. KG,        )                         Civil Action No.: 2:20-0334-RMG
                                    )
                    Plaintiff,      )
                                    )                               ORDER AND OPINION
      v.                            )
                                    )
Smooth Navigation S.A.,             )
                                    )
                    Defendant.      )
____________________________________)

         Before the Court is Intervening Plaintiff the London Steam-Ship Owners’ Mutual

Insurance Association (“The Club”)’s renewed motion for legal fees as custodia legis. (Dkt. Nos.

102, 136, 149). For the reasons set forth below, the Court denies the motion.

I.       Background

         The Court assumes the parties’ familiarity with the facts of this case. See (Dkt. No. 148 at

2-4).

         On January 20, 2021, (Dkt. No. 133), the Court denied in part and denied without prejudice

in part The Club’s motion for custodia legis and necessaries, (Dkt. No. 102). The Court denied

The Club’s request for $15,147.65 in P&I premiums earned but unpaid during the detention of the

M/V Evolution (the “vessel”). (Id. at 8-9). The Court otherwise denied without prejudice The

Club’s requests for reimbursement of certain expenses as custodia legis or necessaries. (Id. at 7,

9-10).    The Court directed The Club to submit supplemental briefing on its request for

reimbursement of repatriation expenses as custodia legis and its request for reimbursement, as

necessaries, of certain insurance premiums.
       On May 11, 2021, after receiving supplemental briefing, see (Dkt. No. 136), the Court,

inter alia, awarded The Club $133,202.08 as custodia legis for various expenses associated with

repatriating the crew of the vessel after its detention and subsequent sale at a judicial auction, (Dkt.

No. 148 at 10-11). The Court denied without prejudice, however, that part of The Club’s renewed

motion which requested reimbursement of $73,959.00 for legal fees allegedly associated with

organizing and effectuating repatriation of the crew. (Id. at 12-13). The Court found The Club’s

supporting documentation “inadequate” and ordered The Club to clarify the expenses it sought

reimbursement for. (Id. at 13-14).

       On May 24, 2021, The Club provided supplemental information regarding its request for

reimbursement of legal fees as custodia legis. (Dkt. No. 149). Plaintiff Carl Schroter GmbH &

Co. KG and intervening Plaintiff Praxis Energy Agents, LLC timely filed oppositions to the The

Club’s renewed request for reimbursement of legal fees as custodia legis. (Dkt. Nos. 152 & 153).

The Club filed a reply. (Dkt. No. 154).1

       The Club’s renewed request for reimbursement of legal fees as custodia legis is fully

briefed and ripe for disposition.

II.    Legal Standards

       In custodia legis is a Latin phrase meaning, “in the custody of the law.” In the admiralty

context, custodia legis expenses are the costs, fees, and expenses incurred by seizing a vessel.

Although a “person furnishing goods or services to a vessel after its arrest (in custodia legis) does

not acquire a maritime lien against the vessel for the value of those goods or services,” the court

has “inherent equitable power to give priority to claims arising out of the administration of property



1
 To be precise, The Club filed a motion for leave to file a reply brief in which it included a reply.
(Dkt. No. 154). The Court hereby GRANTS The Club leave to file its reply and considers it in
deciding The Club’s motion.
                                                   2
within its jurisdiction where equity and good conscience so require.” Kingstate Oil v. M/V Green

Star, 815 F.2d 918, 922 (3d Cir. 1987). This is because, in part, the “most elementary notion of

justice would seem to require that services or property furnished upon the authority of the court or

its officer, acting within his authority, for the common benefit of those interested in a fund

administered by the court, should be paid from the fund as an ‘expense of justice.’” N.Y. Dock Co.

v. The Ponzan, 274 U.S. 117, 120-21 (1927).

       To determine whether an expense qualifies for custodia legis status, courts have focused

on three considerations derived from the Ponzan decision: (1) whether the expense was specifically

authorized by the court; (2) the necessity of the cost in keeping the res in the court’s custody; and

(3) the necessity of the cost to preserve and maintain the res, which inures to the benefit of all

claimants. See Grand Max Marine Ltd. v. Misr Edco Shipping Co. S.A.E., No. 2:06-cv-1866-DCN,

2007 WL 9747240, at *3 (D.S.C. June 1, 2007) (collecting cases).               Regarding the first

consideration, “[w]hile it is preferable to secure a court order authorizing [an] expense before

incurring it, nevertheless even in the absence of court order these ‘custodia legis expenses’ may

be ordered by the court to be paid in priority to the seizing mortgage creditor if ‘equity and good

conscience’ so require.” Gen. Elec. Credit & Leasing Corp. v. Drill Ship Mission Expl., 668 F.2d

811, 815 (5th Cir. 1982) (quoting Poznan, 274 U.S. at 120). Nevertheless, “[s]ince the seizure

revokes all authority to incur liabilities on behalf of the ship, one who renders services without

first requiring the Court’s permission, does so at his risk.” Oil Shipping (Bunkering) B.V. v. Sonmez

Denizcilik Ve Ticaret A.S., 10 F.3d 176, 178-79 (3d Cir. 1993).

       The “district court enjoys broad equitable authority over the administration of maritime

seizures.” Beauregard, Inc. v. Sword Servs. LLC, 107 F.3d 351, 354 (5th Cir. 1997). The party

seeking to collect custodia legis expenses bears the burden of proving that those expenditures were



                                                 3
reasonably incurred and reasonable in amount. See Gulf Copper & Manu. Corp. v. M/V LEWEK

EXPRESS, No. 3:19-cv-0034, 2019 WL 2435848, at *1 (S.D. Tex. June 11, 2019).

III.   Discussion

       After a careful review of the parties’ submissions, and the supplemental information

provided by The Club, the Court denies The Club’s request for reimbursement of legal fees as

custodia legis.

       In suits at admiralty, there is no statutory right to attorney’s fees. Whorton v. Home Ins.

Co., 724 F.2d 427, 431 (4th Cir. 1984); Geftman v. Boat Owners Ass'n of the U.S., No. C/A 2:02-

1461-18, 2003 WL 23333312, at *4 (D.S.C. Dec. 2, 2003) (“Attorney's fees are awarded under

admiralty law solely under a rare exception to the ‘American Rule.’ Fees are not allowed unless

there has been a showing that opposing counsel has commenced or conducted an action in bad

faith, vexatiously, wantonly, or for oppressive reasons.”). Here, no bad faith has been shown. In

order to be reimbursable as custodia legis, therefore, The Club bears the burden of showing that

the expenses it occurred were necessary in keeping the res in the court’s custody and that the

necessity of said cost to preserve and maintain the res inured to the benefit of all claimants. See

Grand Max Marine Limited, 2007 WL 9747240, at *3. While one district court case from the Fifth

Circuit has opined in dicta that legal fees could theoretically be custodia legis, Sunrise Shipping,

Ltd. v. M/V Am. Chemist, No. CIV. A. 96-2849, 1998 WL 57047, at *2 (E.D. La. Feb. 10, 1998),

no case brought to the Court’s attention has yet allowed for a party’s attorney fees to be reimbursed

as a custodia legis expense.

       In its May 11, 2021 order, this Court found that The Club was obligated, as the surety for

the vessel, to repatriate the crew under the Maritime Labor Convention of 2006. (Dkt. No. 148 at

9). The Court further found that, in equity and good conscience, The Club was entitled to the



                                                 4
reimbursement of $133,202.08 for nearly all expenses associated with the repatriation including

surveyor’s fees, parole applications, launch services, hotel and airfare costs, and security

services—the crew being necessary to the vessel’s maintenance during its detention. (Id. at 10).

As it pertained to legal fees provided by Sean Housel, an attorney at Womble Bond & Dickinson

(US) LLP, which The Club alleged were associated with repatriation, however, the Court declined

to rule on whether said costs were or were not custodia legis. (Id. at 12) (acknowledging The

Club’s argument that specialized services may have been necessary to organize the repatriation of

the crew in light of COVID-19 but finding the documentation provided by The Club in support of

its request for reimbursement of attorney’s fees “inadequate”). The Court observed that The

Club’s request for reimbursement of legal fees relied on roughly forty pages of billing statements

that were “block billed”2 and which included tasks undertaken solely for the benefit of The Club

or, at times, for the benefit of no one in particular. See, e.g., (id at 12-13 and n.7) (seeking

reimbursement for The Club’s attorney speaking with a newspaper reporter). After noting other

deficiencies with The Club’s request for reimbursement of legal fees as custodia legis, and to better

consider the full nuance of its argument, the Court denied the request for reimbursement of legal

fees without prejudice and directed The Club to provide supplemental information as to its billing

calculations, including a chart detailing all tasks it sought reimbursement for. (Id. at 14).

       The Club submitted the requested documentation. (Dkt. No. 149). The amount of legal

fees for which The Club sought reimbursement dropped dramatically—from $73,959 to $39,360,

a roughly 46.7% decrease. As noted by Plaintiff Carl Schroter, the list of tasks for which



2
 “Block Billing is the practice of grouping, or lumping, several tasks together under a single entity,
without specifying the amount of time spent on each particular task.” Morris v. Bland, No. 5:12-
CV-3177-RMG, 2015 WL 12910631, at *4 (D.S.C. Jan. 15, 2015) (internal quotation marks
omitted).

                                                  5
reimbursement was sought still contained requests for tasks unrelated or only tangentially related

to repatriating the crew such as: (a) status conferences with the crew or the crew’s counsel

regarding “wages” or “updates”; (b) time spent attempting to arrange for the vessel to go to a

layberth; and (c) time spent communicating with the new purchaser of the vessel regarding the

purchaser’s plans to bring new crew on board the vessel. (Dkt. No. 152 at 7-10). The revised

request also included a few arguably duplicative entries, entries for ministerial tasks, and, despite

this Court’s prior order, entries that were block billed—specifically on June 18 and June 19, 2020

for a combined total of roughly 18.8 hours. See (Dkt. No. 152 at 10-12) (arguing that various tasks,

such as arranging airplane tickets and bus services, could have been delegated to a paralegal or

legal assistant and did not require “an attorney with 28 years of experience”)

        The Court has now reviewed The Club’s request for reimbursement of legal fees in its

entirety and holds that such costs are not custodia legis. No binding or persuasive legal precedent

dictates finding legal fees are custodia legis. Nor has The Club, even with the benefit of extensive

briefing or clarified supporting submissions, persuasively articulated a reason to depart from the

above line of reasoning. In fact, the law is to the contrary, namely that absent bad faith parties in

suits at admiralty bear their own costs. And while this Court previously noted that Sunrise

Shipping, Ltd., 1998 WL 57047, at *2, mentioned in dicta that legal fees could theoretically be

custodia legis, the Sunrise court itself rejected the idea, Id. (denying request for reimbursement of

attorney’s fees but granting, as custodia legis, reimbursement for crew member salaries and airfare

paid by the Bank as part of a “settlement” with the crew). See also Whorton, 724 F.2d at 431

(confirming there is no statutory right to attorneys’ fees in suits at admiralty).

       Here, settled principles clearly apply. The crew itself contributed to maintaining the vessel.

The legal tasks which The Club seeks reimbursement for, however, did not or only did so indirectly



                                                  6
in that the legal tasks served to repatriate the crew, which itself maintained the vessel. Further, a

review of the tasks The Club seeks reimbursement for shows that often such tasks served to benefit

The Club in the defense of its own case as opposed to solely benefiting the crew. See The Ponzan,

274 U.S. at 122; see also, e.g., (Dkt. No. 152-1 at 8-9) (seeking reimbursement for, inter alia,

“additional calls from substitute custodian regarding wage payments and repatriation plans” and

“prepar[ing] [a] list of issues to address associated with repatriation of crew and reimbursement of

repatriation costs from sale proceeds”) (emphasis added). Last, and crucially, public policy

arguments cut against finding legal fees are custodia legis. As the parties’ opposing The Club’s

motion articulate, and as The Club’s revised billing statement makes plain, all parties, through

their work litigating this matter, at various times and to varying degrees, contributed to the

preservation of the res during the vessel’s detention.3 At heart, The Club’s revised billing

statement demonstrates that no principled method exists to parse the work undertaken for The

Club’s benefit as opposed to work solely for the benefit of the crew of the vessel. Accordingly, in

equity and good conscience, no award of attorney’s fees as custodia legis can be made.




3
  Carol Schroter aptly argues, “The conclusion is inescapable that there were many efforts by all
parties’ counsel in this case that ultimately helped with the repatriation of the crew and the sale of
the vessel. To go down the road of classifying some but not all of those efforts as ‘custodia legis’
is problematic, as it would open up questions in this case as to disparate treatment of identical
attorney time. On the other hand, if such repatriation and vessel sale services provided by all
counsel in this case potentially are custodia legis expenses, then so must be similar assistance by
counsel in all other in rem cases. As a matter of public policy, such a determination would place
an incredible burden on future courts of having to pour over reams of attorney time entries over
months or even years to try to determine which ones legitimately contributed to the preservation
of the vessel or the creation of the fund.” (Dkt. No. 152 at 6). See also (Dkt. No. 153 at 5) (“By
way of example, counsel for Plaintiff Carl Schroeter and Intervenor Plaintiff Praxis expended
numerous hours of attorney time dealing with the substitute custodian, vessel agents, US Coast
Guard, and CBP during the months of February, March, April, and May on behalf of the Vessel
when Owners had constructively abandoned the Vessel by refusing to post substitute security and
refusing to pay for supplies and necessaries to the Vessel.”).
                                                  7
IV.    Conclusion

       For the foregoing reasons the Court DENIES The Club’s renewed motion for

reimbursement of legal fees as custodia legis. (Dkt. Nos. 102, 136, 149).

       AND IT IS SO ORDERED.

                                                    s/ Richard Mark Gergel
                                                    Richard Mark Gergel
                                                    United States District Judge
June 24, 2021
Charleston, South Carolina




                                                8
